UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Portfolio Composition 1 Corporate Bonds 59% Common Stocks 2% U.S. Government & Foreign Government Obligations 2% Agency Obligations 26% Convertible Bonds 2% Collateralized Mortgage Obligations 5% Asset-Backed Securities 1% Preferred Securities 2% Capital Preferred Securities 1% Sector Composition U.S. Government & Collateralized Mortgage Obligations 5% Agency Obligations 26% Consumer Staples 3% Consumer Discretionary 16% Utilities 3% Financials 11% Foreign Government Obligations 2% Materials 9% Health Care 1% Industrials 8% Information Technology 1% Energy 8% Asset-Backed Securities 1% Telecommunication Services 6% Quality Distribution AAA 28% B 25% A 5% CCC & Below 14% BBB 14% Not Rated 2% BB 8% Equity 4% 1 As a percentage of the Funds total investments on 4-30-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moodys Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 4-30-11 and do not reflect subsequent downgrades, if any. 6 Investors Trust | Semiannual report Funds investments As of 4-30-11 (unaudited) Maturity Rate (%) date Par value Value Corporate Bonds 83.80% (58.70% of Total Investments) (Cost $137,219,346) Consumer Discretionary 18.98% Auto Components 1.07% Allison Transmission, Inc. (S)(Z) 11.000 11-01-15 $1,000,000 1,087,480 Allison Transmission, Inc. (S) 7.125 05-15-19 497,000 504,455 Exide Technologies (S) 8.625 02-01-18 270,000 289,575 Hotels, Restaurants & Leisure 6.38% Downstream Development Authority of the Quapaw Tribe of Oklahoma (S)(Z) 12.000 10-15-15 2,000,000 2,160,000 Greektown Superholdings, Inc. 13.000 07-01-15 2,179,000 2,459,546 Jacobs Entertainment, Inc. (Z) 9.750 06-15-14 1,000,000 1,027,500 Landrys Restaurants, Inc. 11.625 12-01-15 360,000 389,700 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 328,000 295,200 Mashantucket Western Pequot Tribe (H)(S) 5.912 09-01-21 275,000 126,822 Mashantucket Western Pequot Tribe, Series A (H)(S) 8.500 11-15-15 2,000,000 250,000 Midwest Gaming Borrower LLC/Midwest Finance Corp. (S)(Z) 11.625 04-15-16 80,000 85,600 Mohegan Tribal Gaming Authority (Z) 7.125 08-15-14 1,000,000 732,500 MTR Gaming Group, Inc. (Z) 12.625 07-15-14 1,055,000 1,118,300 MTR Gaming Group, Inc., Series B (Z) 9.000 06-01-12 590,000 561,238 Pokagon Gaming Authority (S)(Z) 10.375 06-15-14 694,000 715,688 Turning Stone Resort Casino Enterprises (S)(Z) 9.125 09-15-14 485,000 500,763 Waterford Gaming LLC (S)(Z) 8.625 09-15-14 904,742 427,278 Yonkers Racing Corp. (S)(Z) 11.375 07-15-16 351,000 386,100 Household Durables 0.08% Standard Pacific Corp. 8.375 05-15-18 140,000 144,900 Household Products 0.23% Reynolds Group Issuer, Inc. (S) 8.500 05-15-18 390,000 401,700 Leisure Equipment & Products 0.30% Easton-Bell Sports, Inc. 9.750 12-01-16 465,000 520,800 Media 8.48% AMC Entertainment, Inc. (Z) 8.750 06-01-19 350,000 379,750 Canadian Satellite Radio Holdings, Inc. 12.750 02-15-14 2,000,000 2,055,000 CCH II LLC/CCH II Capital Corp. 13.500 11-30-16 841,501 1,015,061 Cinemark USA, Inc. (Z) 8.625 06-15-19 245,000 268,275 Clear Channel Communications, Inc. 10.750 08-01-16 1,385,000 1,346,913 See notes to financial statements Semiannual report | Investors Trust 7 Maturity Rate (%) date Par value Value Media (continued) Clear Channel Communications, Inc., PIK 11.000 08-01-16 $1,806,617 $1,711,770 Clear Channel Worldwide Holdings, Inc. 9.250 12-15-17 100,000 111,125 Clear Channel Worldwide Holdings, Inc., Series B 9.250 12-15-17 395,000 439,438 CSC Holdings LLC 8.500 06-15-15 755,000 823,894 DIRECTV Holdings LLC/DIRECTV Financing Company, Inc. 5.875 10-01-19 355,000 390,459 News America, Inc. (Z) 7.750 01-20-24 980,000 1,172,998 Quebecor Media, Inc. (Z) 7.750 03-15-16 95,000 98,919 Regal Cinemas Corp. (Z) 8.625 07-15-19 130,000 140,075 Sirius XM Radio, Inc. (S)(Z) 8.750 04-01-15 2,000,000 2,240,000 SuperMedia, Inc., Escrow Certificates (I) 8.000 11-15-16 2,000,000 0 Time Warner Cable, Inc. (Z) 8.250 04-01-19 375,000 465,481 Videotron Ltee (Z) 6.375 12-15-15 300,000 309,750 XM Satellite Radio, Inc. (S)(Z) 13.000 08-01-13 1,650,000 1,959,375 Multiline Retail 1.35% Macys Retail Holdings, Inc. 7.875 08-15-36 215,000 223,600 Michaels Stores, Inc. (Z) 11.375 11-01-16 1,975,000 2,152,750 Specialty Retail 0.75% Hillman Group, Inc. 10.875 06-01-18 290,000 321,900 Sonic Automotive, Inc. 9.000 03-15-18 145,000 155,875 Staples, Inc. (Z) 9.750 01-15-14 500,000 601,344 Toys R Us Property Company LLC 8.500 12-01-17 225,000 241,875 Textiles, Apparel & Luxury Goods 0.34% Phillips-Van Heusen Corp. (Z) 7.375 05-15-20 550,000 595,375 Consumer Staples 4.16% Beverages 0.65% Anheuser-Busch InBev Worldwide, Inc. 7.200 01-15-14 1,000,000 1,143,162 Food Products 2.02% BFF International, Ltd. (S)(Z) 7.250 01-28-20 1,000,000 1,103,750 Bunge Ltd. Finance Corp. (Z) 5.350 04-15-14 1,015,000 1,094,337 Corp. Pesquera Inca SAC (S)(Z) 9.000 02-10-17 350,000 367,500 JBS Finance II, Ltd. (S) 8.250 01-29-18 775,000 804,063 TreeHouse Foods, Inc. (Z) 7.750 03-01-18 175,000 188,344 Household Products 0.58% Yankee Candle Company, Inc. (Z) 8.500 02-15-15 655,000 682,838 Yankee Candle Company, Inc., Series B (Z) 9.750 02-15-17 315,000 336,263 Personal Products 0.46% Hypermarcas SA (S) 6.500 04-20-21 600,000 606,000 Revlon Consumer Products Corp. 9.750 11-15-15 185,000 201,650 Tobacco 0.45% Lorillard Tobacco Company (Z) 6.875 05-01-20 720,000 793,242 Energy 11.18% Energy Equipment & Services 2.24% Delek & Avner-Yam Tethys, Ltd. (S) 5.226 08-01-13 99,873 103,269 Gazprom OAO Via RBS AG (S)(Z) 9.625 03-01-13 1,000,000 1,135,000 8 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Energy Equipment & Services (continued) Offshore Group Investments, Ltd. 11.500 08-01-15 $2,180,000 $2,433,425 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 265,000 280,900 Oil, Gas & Consumable Fuels 8.94% Anadarko Petroleum Corp. (Z) 6.375 09-15-17 355,000 401,171 Devon Energy Corp. (Z) 5.625 01-15-14 1,035,000 1,149,103 Drummond Company, Inc. (Z) 7.375 02-15-16 1,760,000 1,821,600 EV Energy Partners LP/EV Energy Finance Corp. (S) 8.000 04-15-19 405,000 418,163 Gibson Energy ULC/GEP Midstream Finance Corp. 10.000 01-15-18 390,000 412,425 Linn Energy LLC/Linn Energy Finance Corp. 8.625 04-15-20 390,000 430,950 McMoRan Exploration Company (Z) 11.875 11-15-14 1,100,000 1,203,125 Niska Gas Storage U.S. LLC/Niska Gas Storage Canada ULC 8.875 03-15-18 565,000 612,319 Overseas Shipholding Group, Inc. (Z) 8.125 03-30-18 500,000 487,500 Pan American Energy LLC (S) 7.875 05-07-21 350,000 375,375 Petro-Canada (Z) 9.250 10-15-21 1,000,000 1,358,450 Petroleos Mexicanos 6.000 03-05-20 360,000 385,020 Petroleos Mexicanos 4.875 03-15-15 1,000,000 1,071,000 Plains All American Pipeline LP/PAA Finance Corp. (Z) 6.500 05-01-18 1,000,000 1,139,808 RDS Ultra-Deepwater, Ltd. (S)(Z) 11.875 03-15-17 750,000 841,875 Regency Energy Partners LP/Regency Energy Finance Corp. (Z) 9.375 06-01-16 1,140,000 1,296,750 Thermon Industries, Inc. 9.500 05-01-17 1,755,000 1,886,625 Valero Energy Corp. (Z) 6.125 02-01-20 205,000 227,344 Valero Energy Corp. (Z) 4.500 02-01-15 205,000 218,620 Financials 13.00% Capital Markets 1.40% Knight Capital Group, Inc. 3.500 03-15-15 250,000 247,838 Morgan Stanley (Z) 6.000 04-28-15 1,000,000 1,103,242 The Goldman Sachs Group, Inc. (Z) 6.250 09-01-17 1,000,000 1,113,722 Commercial Banks 2.08% Banco de Galicia y Buenos Aires (S) 8.750 05-04-18 303,000 303,000 Bank of Moscow via BOM Capital PL (S)(Z) 6.699 03-11-15 355,000 378,963 Barclays Bank PLC (Z) 5.140 10-14-20 1,595,000 1,552,169 Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (Q)(S)(Z) 5.506 04-15-15 905,000 918,575 State Bank of India/London (S) 4.500 07-27-15 500,000 515,309 Consumer Finance 0.93% American Express Credit Corp. (Z) 5.125 08-25-14 1,000,000 1,092,154 SLM Corp. (Z) 8.450 06-15-18 485,000 550,475 Diversified Financial Services 3.79% Alfa Bank OJSC Via Alfa Bond Issuance PLC (S) 7.750 04-28-21 300,000 303,127 Astoria Depositor Corp., Series B (S) 8.144 05-01-21 750,000 731,250 Beaver Valley Funding (Z) 9.000 06-01-17 607,000 665,885 Bosphorus Financial Services, Ltd. (P)(S)(Z) 2.113 02-15-12 125,000 123,727 CCM Merger, Inc. (S)(Z) 8.000 08-01-13 2,145,000 2,139,638 See notes to financial statements Semiannual report | Investors Trust 9 Maturity Rate (%) date Par value Value Diversified Financial Services (continued) Corporacion Andina de Fomento (Z) 3.750 01-15-16 $690,000 $699,478 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 750,000 746,933 Nationstar Mortgage/Nationstar Capital Corp. (S)(Z) 10.875 04-01-15 375,000 387,188 TAM Capital, Inc. (Z) 7.375 04-25-17 860,000 880,425 Insurance 1.55% CNA Financial Corp. (Z) 7.350 11-15-19 655,000 758,883 Liberty Mutual Group, Inc. (S)(Z) 7.300 06-15-14 750,000 816,659 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) (Z) 7.000 05-17-66 370,000 382,506 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S)(Z) 8.300 10-15-37 520,000 529,100 Willis North America, Inc. (Z) 7.000 09-29-19 215,000 235,092 Real Estate Investment Trusts 1.29% Dexus Property Group (S)(Z) 7.125 10-15-14 1,000,000 1,128,865 DuPont Fabros Technology LP 8.500 12-15-17 350,000 386,750 Health Care REIT, Inc. (Z) 6.200 06-01-16 345,000 382,030 Plum Creek Timberlands LP (Z) 5.875 11-15-15 345,000 370,523 Real Estate Management & Development 1.96% Realogy Corp. (S) 12.000 04-15-17 1,843,221 1,919,254 Realogy Corp. (S) 11.500 04-15-17 1,095,000 1,141,538 Yanlord Land Group, Ltd. (S) 10.625 03-29-18 375,000 384,375 Health Care 1.46% Health Care Equipment & Supplies 0.57% Covidien International Finance SA (Z) 5.450 10-15-12 945,000 1,006,496 Health Care Providers & Services 0.39% BioScrip, Inc. 10.250 10-01-15 510,000 510,000 Community Health Systems, Inc. 8.875 07-15-15 180,000 184,050 Pharmaceuticals 0.50% Catalent Pharma Solutions, Inc., PIK (Z) 9.500 04-15-15 436,268 446,084 PharmaNet Development Group, Inc. (S)(Z) 10.875 04-15-17 390,000 430,950 Industrials 11.29% Aerospace & Defense 1.70% Colt Defense LLC/Colt Finance Corp. (S) 8.750 11-15-17 175,000 146,125 Embraer Overseas, Ltd. (Z) 6.375 01-15-20 885,000 949,163 Hawker Beechcraft Acquisition Company LLC (Z) 8.500 04-01-15 855,000 724,613 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 400,000 439,000 L-3 Communications Corp., Series B (Z) 6.375 10-15-15 200,000 206,500 TransDigm, Inc. (S) 7.750 12-15-18 495,000 533,363 Airlines 4.27% Continental Airlines 1999-1 Class A Pass Through Trust (Z) 6.545 02-02-19 222,633 233,765 Continental Airlines 2000-2 Class B Pass Through Trust (Z) 8.307 04-02-18 153,601 156,673 Continental Airlines 2001-1 Class C Pass Through Trust 7.033 06-15-11 88,650 88,872 10 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Airlines (continued) Delta Air Lines 2007-1 Class A Pass Through Trust (Z) 6.821 08-10-22 $729,954 $759,152 Delta Air Lines, Inc. (S)(Z) 12.250 03-15-15 410,000 460,225 Delta Air Lines, Inc. (S)(Z) 9.500 09-15-14 1,343,000 1,440,368 Global Aviation Holdings, Inc. (Z) 14.000 08-15-13 1,385,000 1,623,913 UAL 2009-1 Pass Through Trust (Z) 10.400 11-01-16 335,229 383,837 UAL 2009-2A Pass Through Trust (Z) 9.750 01-15-17 659,839 750,567 United Air Lines, Inc. (Z) 12.750 07-15-12 672,725 743,361 United Air Lines, Inc. (S)(Z) 12.000 11-01-13 820,000 887,650 Building Products 0.30% Euramax International, Inc. (S) 9.500 04-01-16 120,000 124,800 Nortek, Inc. (S) 8.500 04-15-21 235,000 234,413 Voto-Votorantim Overseas Trading Operations NV (S)(Z) 6.625 09-25-19 160,000 168,800 Commercial Services & Supplies 2.44% ACCO Brands Corp. 10.625 03-15-15 615,000 693,413 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 9.625 03-15-18 345,000 382,950 Garda World Security Corp. (S)(Z) 9.750 03-15-17 765,000 820,463 Iron Mountain, Inc. (Z) 8.375 08-15-21 760,000 809,400 MSX International, Inc. (S) 12.500 04-01-12 1,850,000 1,591,000 Electrical Equipment 0.18% Coleman Cable, Inc. 9.000 02-15-18 295,000 311,963 Industrial Conglomerates 0.46% Hutchison Whampoa International, Ltd. (S)(Z) 6.500 02-13-13 365,000 396,817 Hutchison Whampoa International, Ltd. (S)(Z) 4.625 09-11-15 385,000 410,662 Machinery 0.16% Thermadyne Holdings Corp. (S) 9.000 12-15-17 260,000 275,925 Marine 0.12% Navios South American Logistics, Inc./Navios Logistics Finance (S) 9.250 04-15-19 200,000 204,750 Road & Rail 1.66% CSX Corp. (Z) 6.300 03-15-12 1,000,000 1,047,755 RailAmerica, Inc. (Z) 9.250 07-01-17 448,000 498,400 Western Express, Inc. (S)(Z) 12.500 04-15-15 1,395,000 1,374,075 Information Technology 1.38% Electronic Equipment, Instruments & Components 0.57% Freescale Semiconductor, Inc. (S)(Z) 9.250 04-15-18 290,000 321,900 STATS ChipPAC, Ltd. (S) 7.500 08-12-15 630,000 680,400 IT Services 0.43% Brightstar Corp. (S) 9.500 12-01-16 700,000 749,000 Software 0.38% Vangent, Inc. (Z) 9.625 02-15-15 670,000 674,188 Materials 10.34% Chemicals 2.81% American Pacific Corp. (Z) 9.000 02-01-15 565,000 549,463 See notes to financial statements Semiannual report | Investors Trust 11 Maturity Rate (%) date Par value Value Chemicals (continued) Braskem Finance, Ltd. (S) 5.750 04-15-21 $200,000 $197,363 Fufeng Group, Ltd. (S) 7.625 04-13-16 640,000 620,679 Inkia Energy, Ltd. (S) 8.375 04-04-21 1,400,000 1,421,000 Sterling Chemicals, Inc. (Z) 10.250 04-01-15 1,000,000 1,031,250 The Dow Chemical Company (Z) 5.900 02-15-15 1,000,000 1,124,721 Containers & Packaging 1.45% AEP Industries, Inc. (S) 8.250 04-15-19 355,000 359,438 Ball Corp. (Z) 6.750 09-15-20 235,000 247,338 Berry Plastics Corp. (Z) 8.250 11-15-15 770,000 820,050 Cascades, Inc. 7.875 01-15-20 240,000 256,200 Graphic Packaging International, Inc. (Z) 9.500 06-15-17 185,000 207,200 Graphic Packaging International, Inc. 7.875 10-01-18 236,000 256,945 Packaging Dynamics Corp. (S) 8.750 02-01-16 240,000 248,700 Pretium Packaging LLC/Pretium Finance, Inc. (S) 11.500 04-01-16 160,000 164,400 Metals & Mining 3.40% APERAM (S) 7.750 04-01-18 300,000 310,875 CSN Islands XI Corp. (S)(Z) 6.875 09-21-19 250,000 276,250 Essar Steel Algoma, Inc. (S)(Z) 9.375 03-15-15 500,000 500,000 Freeport-McMoRan Copper & Gold, Inc. (Z) 8.375 04-01-17 220,000 242,550 Gerdau Holdings, Inc. (S)(Z) 7.000 01-20-20 360,000 396,000 Metinvest BV (S) 8.750 02-14-18 555,000 595,238 Rain CII Carbon LLC/CII Carbon Corp. (S) 8.000 12-01-18 945,000 992,250 Rio Tinto Finance USA, Ltd. (Z) 7.125 07-15-28 710,000 863,498 Ryerson, Inc. (Z) 12.000 11-01-15 1,000,000 1,080,000 Teck Resources, Ltd. (Z) 10.750 05-15-19 240,000 306,912 Winsway Coking Coal Holding, Ltd. (S) 8.500 04-08-16 425,000 421,813 Paper & Forest Products 2.68% ABI Escrow Corp. (S) 10.250 10-15-18 910,000 1,005,550 Boise Paper Holdings LLC/Boise Co-Issuer Company 8.000 04-01-20 515,000 558,775 Grupo Papelero Scribe SA (S)(Z) 8.875 04-07-20 1,800,000 1,710,000 NewPage Corp. (Z) 11.375 12-31-14 1,085,000 1,079,575 PE Paper Escrow GmbH (S)(Z) 12.000 08-01-14 95,000 109,725 Verso Paper Holdings LLC/Verso Paper, Inc. (S) 8.750 02-01-19 240,000 247,800 Telecommunication Services 8.52% Communications Equipment 0.15% Sable International Finance, Ltd. (S)(Z) 7.750 02-15-17 250,000 261,250 Diversified Telecommunication Services 3.91% Axtel SAB de CV (S)(Z) 9.000 09-22-19 260,000 256,750 Axtel SAB de CV (S)(Z) 7.625 02-01-17 810,000 771,525 BellSouth Telecommunications, Inc. (Z) 6.300 12-15-15 598,380 641,709 Cincinnati Bell, Inc. (Z) 8.750 03-15-18 540,000 518,400 Frontier Communications Corp. 8.750 04-15-22 435,000 470,888 Frontier Communications Corp. (Z) 7.125 03-15-19 530,000 541,925 GXS Worldwide, Inc. 9.750 06-15-15 430,000 439,675 Intelsat Bermuda, Ltd. (Z) 11.250 02-04-17 1,470,000 1,604,138 12 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Telecommunication Services (continued) Intelsat Luxembourg SA, PIK (S) 11.500 02-04-17 $390,000 $428,025 Telecom Italia Capital SA (Z) 6.175 06-18-14 1,105,000 1,205,330 Wireless Telecommunication Services 4.46% Bakrie Telecom Pte, Ltd. (S) 11.500 05-07-15 750,000 798,750 CC Holdings GS V LLC/Crown Castle GS III Corp. (S)(Z) 7.750 05-01-17 410,000 453,050 Nextel Communications, Inc., Series D (Z) 7.375 08-01-15 1,340,000 1,350,050 NII Capital Corp. 10.000 08-15-16 320,000 367,200 SBA Tower Trust (S)(Z) 5.101 04-15-17 580,000 594,500 Sprint Capital Corp. (Z) 8.750 03-15-32 1,065,000 1,166,175 Sprint Capital Corp. (Z) 8.375 03-15-12 1,970,000 2,080,813 Sprint Capital Corp. (Z) 6.900 05-01-19 1,000,000 1,050,000 Utilities 3.49% Electric Utilities 2.15% BVPS II Funding Corp. (Z) 8.890 06-01-17 550,000 617,192 CE Generation LLC (Z) 7.416 12-15-18 512,000 529,850 Exelon Corp. (Z) 4.900 06-15-15 1,015,000 1,087,863 FPL Energy National Wind LLC (S)(Z) 5.608 03-10-24 244,741 247,597 PNPP II Funding Corp. (Z) 9.120 05-30-16 289,000 307,233 Texas Competitive Electric Holdings Company LLC/TCEH Finance, Inc. (S) 11.500 10-01-20 155,000 158,875 United Maritime Group LLC 11.750 06-15-15 475,000 496,375 W3A Funding Corp. (Z) 8.090 01-02-17 343,380 345,100 Independent Power Producers & Energy Traders 0.66% Ipalco Enterprises, Inc. (Z) 8.625 11-14-11 315,000 325,238 NRG Energy, Inc. 7.375 01-15-17 795,000 831,769 Multi-Utilities 0.68% DTE Energy Company (Z) 7.625 05-15-14 1,040,000 1,201,210 Convertible Bonds 2.28% (1.60% of Total Investments) (Cost $2,976,396) Consumer Discretionary 1.47% Media 1.47% XM Satellite Radio, Inc. (S)(Z) 7.000 12-01-14 $1,770,000 2,579,775 Financials 0.21% Real Estate Investment Trusts 0.21% Corporate Office Properties LP (S)(Z) 4.250 04-15-30 370,000 374,163 Industrials 0.31% Airlines 0.31% United Continental Holdings, Inc. (Z) 4.500 06-30-21 550,000 554,125 Materials 0.29% Containers & Packaging 0.29% Owens-Brockway Glass Container, Inc. (S)(Z) 3.000 06-01-15 500,000 503,125 See notes to financial statements Semiannual report | Investors Trust 13 Maturity Rate (%) date Par value Value Capital Preferred Securities 1.05% (0.73% of Total Investments) (Cost $1,957,604) Financials 1.05% Commercial Banks 0.39% HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) (Z) 5.911 11-30-35 $700,000 681,625 Diversified Financial Services 0.66% NB Capital Trust IV (Z) 8.250 04-15-27 1,130,000 1,162,488 U.S. Government & Agency Obligations 38.22% (26.77% of Total Investments) (Cost $66,893,641) U.S. Government 21.77% U.S. Treasury Bonds 4.250 11-15-40 $390,000 380,006 U.S. Treasury Notes Note 3.625 02-15-21 1,065,000 1,094,787 Note 2.125 02-29-16 2,530,000 2,556,881 Note (Z) 2.500 03-31-15 18,500,000 19,234,265 Note (Z) 2.500 04-30-15 2,430,000 2,524,352 Note (Z) 2.375 02-28-15 1,295,000 1,340,830 Note (Z) 1.250 08-31-15 4,905,000 4,818,397 Note (Z) 1.250 09-30-15 6,500,000 6,371,521 U.S. Government Agency 16.45% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 6.500 06-01-37 55,025 61,718 30 Yr Pass Thru Ctf 6.500 10-01-37 103,803 116,428 30 Yr Pass Thru Ctf 6.500 11-01-37 208,249 233,806 30 Yr Pass Thru Ctf 6.500 12-01-37 97,644 109,520 30 Yr Pass Thru Ctf 6.500 12-01-37 65,163 73,088 30 Yr Pass Thru Ctf 6.500 03-01-38 418,756 470,734 30 Yr Pass Thru Ctf 6.500 03-01-38 191,835 215,167 30 Yr Pass Thru Ctf 6.500 09-01-39 165,576 185,714 Federal National Mortgage Association 30 Yr Pass Thru Ctf 6.500 07-01-36 895,690 1,007,672 30 Yr Pass Thru Ctf 6.500 10-01-37 595,759 669,871 30 Yr Pass Thru Ctf (Z) 6.500 01-01-39 3,547,219 3,984,054 30 Yr Pass Thru Ctf (Z) 5.500 06-01-38 9,413,090 10,149,476 30 Yr Pass Thru Ctf 5.000 TBA 390,000 411,686 30 Yr Pass Thru Ctf (Z) 4.500 10-01-40 4,107,209 4,238,683 30 Yr Pass Thru Ctf (Z) 4.000 08-01-40 7,059,115 7,037,494 Foreign Government Obligations 2.49% (1.74% of Total Investments) (Cost $4,118,056) Argentina 1.36% City of Buenos Aires (S)(Z) 12.500 04-06-15 $1,700,000 1,912,500 Provincia de Neuquen Argentina (S) 7.875 04-26-21 480,000 483,600 Canada 0.42% Province of Ontario 3.150 12-15-17 735,000 742,876 Georgia 0.12% Republic of Georgia (S) 6.875 04-12-21 200,000 199,542 14 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Mexico 0.47% Government of Mexico Bond (Z) 5.125 01-15-20 $315,000 332,955 Bond (Z) 5.875 02-17-14 450,000 497,025 South Korea 0.12% Korea Development Bank (Z) 4.375 08-10-15 205,000 215,028 Term Loans (M) 0.39% (0.28% of Total Investments) (Cost $689,500) Industrials 0.39% Delta Air Lines, Inc.  (T) 04-14-17 $700,000 690,813 Collateralized Mortgage Obligations 7.08% (4.96% of Total Investments) (Cost $10,807,353) Commercial & Residential 6.30% American Home Mortgage Assets Series 2006-6, Class XP IO 2.361 12-25-46 $8,644,711 579,116 American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 195,000 207,574 Bear Stearns Alt-A Trust Series 2005-3, Class B2 (P) 2.572 04-25-35 395,723 26,185 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.660 09-20-46 49,413,732 3,319,985 First Horizon Alternative Mortgage Securities Series 2004-AA5, Class B1 (P) 2.353 12-25-34 254,547 34,753 Global Tower Partners Acquisition Partners LLC Series 2007-1A, Class G (S) 7.874 05-15-37 360,000 370,854 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,758,076 2,172,655 Series 2004-9, Class B1 (P) 3.599 08-25-34 770,910 295,519 Harborview Mortgage Loan Trust Series 2005-8, Class 1X IO 2.400 09-19-35 5,195,958 279,428 Series 2007-3, Class ES IO 0.350 05-19-47 8,999,532 59,397 Series 2007-4, Class ES IO 0.350 07-19-47 10,906,741 59,878 Series 2007-6, Class ES IO (S) 0.342 08-19-37 7,495,569 47,822 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 305,908 32,546 Series 2005-AR18, Class 1X IO 2.225 10-25-36 10,542,809 527,140 Series 2005-AR18, Class 2X IO 2.225 10-25-36 9,857,995 492,900 Series 2005-AR5, Class B1 (P) 2.642 05-25-35 408,338 3,285 Merrill Lynch Mortgage Investors Trust Series 2006-AF1, Class MF1 (H) 6.862 08-25-36 267,205 3 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.642 03-12-44 995,000 1,062,022 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.671 05-25-35 361,423 78,472 WaMu Mortgage Pass Through Certificates Series 2005-AR1, Class X IO 1.623 01-25-45 14,037,288 647,933 Series 2005-AR4, Class B1 (P) 2.583 04-25-35 1,406,901 378,888 Series 2005-AR8, Class X IO 1.755 07-25-45 7,890,379 417,972 See notes to financial statements Semiannual report | Investors Trust 15 Maturity Rate (%) date Par value Value U.S. Government Agency 0.78% Federal National Mortgage Association Series 398, Class C3 IO 4.500 05-25-39 $1,508,623 355,700 Series 402, Class 3 IO 4.000 11-25-39 1,136,091 253,045 Series 402, Class 4 IO 4.000 10-25-39 1,992,235 436,828 Series 407, Class 7 IO 5.000 03-25-41 1,090,000 267,813 Series 407, Class 8 IO 5.000 03-25-41 265,000 64,117 Asset Backed Securities 1.16% (0.81% of Total Investments) (Cost $1,946,086) Asset Backed Securities 1.16% Aircraft Certificate Owner Trust Series 2003-1A, Class E (S) 7.001 09-20-22 $170,000 158,100 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 36,338 35,960 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.392 06-25-36 951,186 824,250 Dominos Pizza Master Issuer LLC Series 2007-1, Class M1 (S) 7.629 04-25-37 1,000,000 1,020,000 Shares Value Common Stocks 2.90% (2.03% of Total Investments) (Cost $5,579,387) Consumer Discretionary 0.85% Hotels, Restaurants & Leisure 0.05% Greektown Superholdings, Inc. (I) 977 96,547 Media 0.80% Charter Communications, Inc., Class A (I)(Z) 11,505 678,105 Dex One Corp. (I)(Z) 20,979 88,112 SuperMedia, Inc. (I)(Z) 1,578 8,111 Vertis Holdings, Inc. (I) 34,015 629,278 Materials 2.05% Containers & Packaging 2.05% Smurfit-Stone Container Corp. (I)(Z) 93,578 3,600,881 Preferred Securities 3.34% (2.34% of Total Investments) (Cost $5,526,753) Consumer Discretionary 1.54% Automobiles 0.15% General Motors Company, Series B, 4.750% 5,290 263,495 Hotels, Restaurants & Leisure 1.07% Greektown Superholdings, Inc., Series A (I) 19,074 1,884,893 Media 0.32% Nielsen Holdings NV, 6.250% 950,000 571,781 Energy 0.28% Oil, Gas & Consumable Fuels 0.28% Apache Corp., Series D, 6.000% 6,980 491,252 16 Investors Trust | Semiannual report See notes to financial statements Shares Value Financials 1.20% Commercial Banks 0.63% Zions Bancorporation, Series E, 11.000% 40,000 1,106,000 Real Estate Investment Trusts 0.57% Public Storage, Inc., Depositary Shares, Series W, 6.500% (Z) 40,000 1,001,600 Utilities 0.32% Electric Utilities 0.32% PPL Corp., 9.500% 10,000 566,800 Par value Value Short-Term Investments 0.06% (0.04% of Total Investments) (Cost $110,000) Repurchase Agreement 0.06% Repurchase Agreement with State Street Corp. dated 4-29-11 at 0.010% to be repurchased at $110,000 on 5-2-11, collateralized by $105,000 Federal Home Loan Mortgage Corp., 4.500% due 1-15-14 (valued at $116,025, including interest) $110,000 110,000 Total investments (Cost $237,824,122)  142.77% Other assets and liabilities, net (42.77%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest Only Security  Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate PIK Payment-in-kind TBA To Be Announced (H) Non-income producing  Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end unless the investment is unsettled. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $62,589,576 or 35.55% of the Funds net assets as of 4-30-11. (T) All or a portion of this position represents unsettled loan commitment. The coupon rate will be determined at time of settlement. (Z) All or a portion of this security is pledged as collateral pursuant to the Committed Facility Agreement. Total collateral value at 4-30-11 was $178,683,319 (see Note 8).  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $238,424,755. Net unrealized appreciation aggregated $12,929,630, of which $22,789,160 related to appreciated investment securities and $9,859,530 related to depreciated investment securities. See notes to financial statements Semiannual report | Investors Trust 17 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $237,824,122) $251,354,385 Cash 3,123,051 Cash held at broker for futurescontracts 68,475 Receivable for investmentssold 414,684 Dividends and interestreceivable 3,510,015 Other receivables and prepaidexpenses 68,823 Totalassets Liabilities Payable for investmentspurchased 1,954,762 Payable for delayed delivery securities purchased 410,536 Committed facility agreement payable (Note8) 80,000,000 Payable for futures variation margin (Note3) 4,789 Interest payable (Note8) 15,326 Payable toaffiliates Accounting and legal servicesfees 4,857 Trusteesfees 17,309 Other liabilities and accruedexpenses 80,956 Totalliabilities Netassets Capital paid-in $175,246,492 Undistributed net investmentincome 1,310,482 Accumulated net realized loss on investments and futurescontracts (13,958,930) Net unrealized appreciation (depreciation) on investments and futurescontracts 13,452,854 Netassets Net asset value pershare Based on 8,527,835 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $20.64 18 Investors Trust | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $9,346,654 Dividends 125,140 Less foreign taxeswithheld (179) Total investmentincome Expenses Investment management fees (Note5) 666,328 Accounting and legal services fees (Note5) 10,397 Transfer agent fees (Note5) 49,882 Trustees fees (Note5) 27,309 Printing and postage (Note5) 37,169 Professionalfees 53,326 Custodianfees 13,939 Interest expense (Note8) 583,390 Stock exchange listingfees 11,805 Other 11,567 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (2,944,968) Futures contracts (Note3) 28,092 Change in net unrealized appreciation (depreciation)of Investments 7,644,895 Futures contracts (Note3) 19,476 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Investors Trust 19 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $8,006,503 $18,170,832 Net realized gain(loss) (2,916,876) 880,369 Change in net unrealized appreciation(depreciation) 7,664,371 16,096,569 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (8,248,152) (17,506,522) From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod 170,945,389 151,977,926 End ofperiod Undistributed net investmentincome 20 Investors Trust | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 4-30-11 (unaudited) Cash flows from operating activities Net increase in net assets from operations $12,753,998 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (34,695,613) Long-term investments sold 32,059,392 Decrease in short-term investments 2,781,000 Net amortization of premium (discount) 16,111 Decrease in dividends and interest receivable 599,980 Decrease in payable for investments purchased (8,961,446) Decrease in receivable for investments sold 10,977,937 Increase in cash held at broker for futures contracts (16,125) Increase in prepaid assets (37,226) Decrease in payable for futures variation margin (4,688) Increase in payable to affiliates 18,089 Decrease in interest payable (10,145) Decrease in other liabilities and accrued expenses (10,468) Net change in unrealized (appreciation) depreciation on investments (7,644,895) Net realized loss on investments 2,944,968 Net cash provided by operating activities Cash flows from financing activities Distributions to common shareholders net of reinvestments (7,648,489) Net cash used by financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions See notes to financial statements Semiannual report | Investors Trust 21 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.94 2.15 1.70 1.49 1.89 1.74 1.70 Net realized and unrealized gain (loss) oninvestments 0.56 2.00 3.51 (4.80) (0.72) (0.07) (1.07) Distributions to Auction Preferred Shares(APS)*    (0.19) (0.55) (0.50) (0.34) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.97) (2.07) (1.69) (1.20) (1.31) (1.31) (1.47) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 4 5 5 6 Total return at market value (%) 4 5 5 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $176 $171 $152 $121 $160 $164 $165 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.04 7 1.12 1.43 1.42 7 1.16 8 1.17 8 1.17 8 Interest expense (Note8) 0.68 7 0.81 1.00 0.83 7    Expenses before reductions (including interestexpense) 1.72 7 1.93 2.43 2.25 7 1.16 8 1.17 8 1.17 8 Net investmentincome 9.40 7 11.33 11.34 9.93 7 9.55 9 8.80 9 8.25 9 Portfolio turnover (%) 14 71 72 10 37 46 63 144 22 Investors Trust | Semiannual report See notes to financial statements COMMON SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 Seniorsecurities Total value of APS outstanding (inmillions)     $86 $86 $86 Involuntary liquidation preference per unit (inthousands)     25 25 25 Average market value per unit (inthousands)     25 25 25 Asset coverage perunit 11     12 $71,364 $72,917 $72,072 Total debt outstanding end of period (in millions) (Note8) $80 $80 $67 $58    Asset coverage per $1,000 ofAPS 13     $2,856 $2,910 $2,913 Asset coverage per $1,000 ofdebt 14 $3,201 $3,136 $3,268 $3,090    * Auction Preferred Shares(APS). 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 5 Notannualized. 6 Unaudited. 7 Annualized. 8 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of expenses would have been 0.76%, 0.77% and 0.77% for the years ended 12-31-07, 12-31-06 and 12-31-05,respectively. 9 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of net investment income would have been 6.26%, 5.77% and 5.47% for the years ended 12-31-07, 12-31-06 and 12-31-05,respectively. 10 The Portfolio turnover rate, including the effect of TBA (to be announced) securities for the year ended 10-31-09 was 100%. 11 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 12 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on 6-12-08 (Note8). 13 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 14 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). See notes to financial statements Semiannual report | Investors Trust 23 Notes to financial statements (unaudited) Note 1  Organization John Hancock Investors Trust (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
